In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00088-CV



          PAMELA LOU BURDEN, Appellant

                            V.

        STEVEN BRADLEY BURDEN, Appellee



         On Appeal from the 62nd District Court
                 Delta County, Texas
                Trial Court No. 10700




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                 MEMORANDUM OPINION
       Pamela Lou Burden, appellant, has filed a motion seeking to dismiss this appeal.

Pursuant to Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted. See TEX. R.

APP. P. 42.1(a)(1).

       We dismiss this appeal.



                                          Jack Carter
                                          Justice


Date Submitted:       January 21, 2014
Date Decided:         January 22, 2014




                                             2